DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai et al. (U.S. 2015/0294924; hereinafter Bai).
Bai discloses a semiconductor device, comprising:
a first leadframe 20’ (fig. 2B);
a second leadframe (labeled fig. 2B) separated from the first leadframe 20’ (fig. 2B);
a third leadframe (labeled fig. 2B) separated from the first and second leadframes;
a semiconductor chip 30 bonded to the first leadframe 20’ (fig. 2B), the semiconductor chip 30 (fig. 2B) including a first terminal (labeled fig. 2B) and a second terminal (labeled fig. 2B);

a second conductive member (labeled fig. 2B) bonded to the second terminal (e.g. the second conductive member electrically bonded to the second terminal in labeled fig. 2B) and the third leadframe (labeled fig. 2B); and
a sealing member 60 (fig. 2B) that covers the semiconductor chip 30 (fig. 2B), a bonding part 42 (fig. 2B) between the first terminal and the first conductive member, a bonding part 42 between the second terminal and the second conductive member, a bonding part (labeled fig. 2B) between the second leadframe and the first conductive member, and a bonding part (labeled fig. 2B) between the third leadframe and the second conductive member, and
leaves a portion 24’ (fig. 2B) of the first leadframe 20’ (fig. 2B), a portion (e.g. the outer portion) of the second leadframe (labeled fig. 2B), a portion (e.g. the outer portion) of the third leadframe (labeled fig. 2B), an end surface of the first conductive member (labeled fig. 2B), and an end surface of the second conductive member (labeled fig. 2B) exposed (fig. 2B).

    PNG
    media_image1.png
    359
    768
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    336
    677
    media_image2.png
    Greyscale



Reasons for Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Tiu et al. (U.S. 2015/0262924), Miura (U.S. 2019/0326204), Bai et al. (U.S. 2015/0294924) and the prior art of record fail to disclose the combination of all the limitations recited in the claim 1 of a method for manufacturing a semiconductor device, including: bonding one connector member to a third part of the leadframe, forming a sealing member to cover a bonding part of the connector member with the third part, and leave a portion of the connector member and a portion of the leadframe exposed; and separating a first conductive part of the connector member and a second conductive part of the connector member by removing at least a section of the portion of the connector member exposed outside the sealing member, the first conductive part being bonded to the first terminal and the second part, the second conductive part being bonded to the second terminal and the third part.  Therefore, the .	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                        
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILINH P NGUYEN/Examiner, Art Unit 2894                                                                                                                                                                                                        /CALEB E HENRY/Primary Examiner, Art Unit 2894